— In a proceeding pursuant to CPLR article 78 to review a determination of respondent to suspend petitioner’s package store retail liquor license for 10 days, the appeal is from a judgment of the Supreme Court, Kings County (Adler, J.), dated December 21, 1981, which granted the application to the extent of reducing the suspension to one day and directed that the order of suspension need not be posted or publicly displayed. Judgment affirmed, with costs. The one-day suspension shall become effective in accordance with the dictates of 9 NYCRR 54.7. The penalty imposed by the appellant for a technical violation was so disproportionate to the offense in light of all the circumstances to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 223). Titone, J. P., Gibbons, Thompson and Niehoff, JJ., concur.